DETAILED CORRESPONDENCE
This Office action is in response to the amendment filed July 15, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5 and 7-9, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the original specification as filed finds no support for the amendment to claim 1 wherein R can be two groups A and B wherein B is a divalent group connecting A.  In addition each of the listed groups in amended claim 1 for A and B are not seen in the specification as originally filed having the recited configuration having B in-between (A) and the –O-C(=O)-  group.  Paragraph [0028] list a handful of compounds failing to support the amendments as now recited.
Correction of, deletion of or specific support for the amendments need to be done or shown.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5 and 7-9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over AQAD (9,156,785).
The claimed invention now recites the following:


    PNG
    media_image1.png
    724
    611
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    754
    612
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    699
    596
    media_image3.png
    Greyscale



AQAD et al discloses a photoresist composition wherein a monomer comprising a sulfonic acid generator is reported in column 10, line 54 – column 11, line 23 as shown here:

    PNG
    media_image4.png
    237
    413
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    393
    398
    media_image5.png
    Greyscale


The monomers (A) and (B) in AQAD et al discloses that the Z variable is a substituted or unsubstituted straight or branched (C1 – C20 ) alkyl, cyclic alkyl and or caged group linkage and Rf1 and Rf2 are perfluorinated or partially fluorinated substituted or unsubstituted, straight or 1 – C20 ) alkyl or cyclic alkyl groups.  The teaching renders the independent claims 1, 8, 9 obvious over the prior art monomers when the variable Z is an unsubstituted carbon linkage having two carbon (C2) and Rf2 is a perfluorinated or partially fluorinated single carbon group. 
The examples in AQAD et al report linkage groups in column 18, line 10-20 which fall in the range of the n and p variables being 1 or 2 as seen here:
    PNG
    media_image6.png
    187
    386
    media_image6.png
    Greyscale

	With respect to the R group the compound below meets claim 1 and is interpreted to be a C2-C12 alkenyl group and the optional moiety is a substituted arylene group shown below or there is no optional moiety selected wherein the R group contains a partial moiety of C2-C12 alkenyl as recited by R in claims 1 and 8:
    PNG
    media_image7.png
    180
    404
    media_image7.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art of photoacid monomers in radiation sensitive composition to use a PAG as reported in column 10, line 54- column 11, line 23 having linkages groups wherein Z is a methylene bridge and Rf2 is either a 
The rejection is repeated wherein the amended limitations continue to be “optionally substituted” on the listed groups, such that the prior art continues to meet the claimed invention.
The amended to claims 1, 8, 9 and 17 are still optional groups which are not required in the scope of the invention.  The rejection is repeated and made final.
The rejection is repeated wherein the limitation are seen as new matter and the claims prior to the amendment are interpreted as the current scope.
Claim 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	
None of the prior art references of record disclose the claimed monomers of claim 10 or 11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number (571)272-1329. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

				/John S Chu/                                                            Primary Examiner, Art Unit 1737                                                                                                                                            					

J.Chu
November 20, 2021